Exhibit 10.8.4.3
GLG PARTNERS, INC.
2009 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR UNITED KINGDOM LIMITED PARTNERS
(Deferred Remuneration Arrangement)

     
To:
  [Name]
Date:
  [Date]

          In accordance with a determination of the Special Grant Committee of
the Board of Directors of GLG Partners, Inc. (the “Company”) on [DATE] (the
“Grant Date”), you have been granted an award to receive ___shares (“Restricted
Stock”) of Common Stock of the Company pursuant to Sub-Plan B (the “Sub-Plan”)
of the Company’s 2009 Long-Term Incentive Plan (the “Plan”), which shares shall
be delivered to you by Laurel Heights LLP, an English limited liability
partnership (the “LLP”), of which you are a member. Capitalized terms used in
this agreement (the “Restricted Stock Agreement”) but not otherwise defined
shall have the meanings assigned to such terms in the Plan or the Sub-Plan.
          The shares of Restricted Stock have been granted to you on the Grant
Date upon the following terms and conditions:
1. Definitions

  (a)   “Breach of Covenants” means the failure to observe any or all of the
Continuing Obligations.     (b)   “Cause” shall be deemed to exist if you at any
time:

  (i)   are guilty of gross misconduct, or commit a material breach of any
written agreement between you and the Company, any Subsidiary or the LLP,
including this Restricted Stock Agreement; or     (ii)   are in breach of
regulatory requirements or internal compliance rules of the Company, its
Subsidiaries or the LLP that are applicable to you; or     (iii)   have any
required registration terminated or cancelled by regulatory authorities
governing financial services business in any relevant jurisdiction; or     (iv)
  are investigated (which includes any informal or formal stage in any
administrative, investigative, enforcement, adjudicative, disciplinary, or
judicial investigation or proceeding, but excludes any such investigation or
proceeding the subject of which is the Company, a Subsidiary or the LLP but not
you) by the Securities Exchange Commission in the United States, the Financial
Services Authority in the United Kingdom, the Financial Industry Regulatory
Authority, Inc. or another government agency or regulatory body or authority in
any relevant jurisdiction, in each case for a potential violation






--------------------------------------------------------------------------------



 



      of securities laws, including any insider trading rules, the Financial
Services Authority’s Principles for Approved Persons, including, without
limitation, Principle 1, or any applicable rule or regulation of any such
governmental agency or regulatory body or authority governing the financial
services business or people who work in such business; provided, that if such
investigation has been completed and results in a finding of no violation by
you, then, to the extent that the LLP has not yet exercised its right to
terminate your status as a Limited Partner with Cause as a result of such
investigation, such investigation will no longer be grounds for the LLP to
terminate your status as a Limited Partner with Cause; or

  (v)   are guilty of serious negligence in connection with or affecting the
business or affairs of the Company, its Subsidiaries or the LLP for which you
are required to perform duties; or     (vi)   are guilty of conduct that brings
or is likely to bring you, the Company, any Subsidiary or the LLP into
disrepute; or     (vii)   are convicted of, or plead no contest to, a criminal
offense other than a traffic-related offense for which a non-custodial penalty
is imposed; or     (viii)   are in material breach of any of the following
conditions or continuing obligations:

  (A)   validity of all representations made by you regarding your educational,
vocational, professional, and any other appropriate qualifications; upon request
by the Company, a Subsidiary or the LLP, you will be required to produce these
certificates; you recognize that your status as a Limited Partner may be
terminated in any case where it is discovered that any false information has
been given;     (B)   compliance with the Company’s Compliance Regulations, Code
of Conduct, and Personal Investment policy, copies of which are contained in the
Employee Handbook, if applicable, or any equivalent document of any Subsidiary
or the LLP.

     (c) “Code” means the U.S. Internal Revenue Code of 1986, and any successor
statute, as it or they may be amended from time to time.
     (d) “Continuing Obligations” means your continuing obligations to the
Company, a Subsidiary, the LLP or any Associated Entity under the Partnership
Deed or any other applicable employment, separation, withdrawal or other
agreement or interest letter with the Company, a Subsidiary or the LLP.
     (e) “Disability” means any illness, injury, physical or mental impairment,
or other incapacity that is certified and established by documented medical
evidence reasonably satisfactory to the Compensation Committee of the Board of
Directors or the Special Grant Committee designated by the Board of Directors as
a result of which you shall fail to perform, after reasonable accommodation as
required by law, the essential duties required of you by the Company or a


2



--------------------------------------------------------------------------------



 



Subsidiary during any six (6) consecutive months. In the event of a dispute as
to whether you have a Disability, the Company may refer you to a licensed
practicing physician of the Company’s choice, and, in addition to your consent
in paragraph 17, you (i) agree to submit to such tests and examinations as such
physician shall deem appropriate and to share copies of the results of such
tests and examinations, and the physician’s related conclusions, with the
Company, (ii) authorize such physician to share and discuss with the Company the
results of such tests and examinations and the physician’s related conclusions,
and (iii) agree to sign any separate authorization that the selected physician
or the Company may require in order to give affect to the disclosure obligations
contained in this sentence. Notwithstanding the foregoing, the final
determination that you have incurred a Disability will be made by the Company in
its sole discretion.
     (f) “LLP Agreement” means the Second Amended and Restated Limited Liability
Partnership Deed of the LLP, as it may be further amended from time to time.
     (g) “Non-Stock Dividends” means any dividends or distributions on or in
respect of Restricted Stock, whether in cash or otherwise, other than Stock
Dividends.
     (h) “Partnership Deed” means the second amended and restated limited
liability partnership deed of Laurel Heights LLP, dated 30 March 2007, as
amended.
     (i) “Predecessor Organization” means GLG Partners LP and its affiliated
entities, the GLG Partners division of Lehman Brothers International (Europe)
and, prior to their acquisition by the Company, GLG Inc. and the entities
comprising the business of Société Générale Asset Management UK.
     (j) “Shares Delivery Agreement” means the Amended and Restated Shares
Delivery Agreement dated 30 October 2009 between the Company and the LLP in
respect of the delivery of certain shares of Common Stock.
     (k) “Stock Dividends” means any dividends or distributions on or in respect
of Restricted Stock in the form of additional shares of Common Stock, other
securities of the Company or securities of another entity.
     (l) “Termination of Service” means (i) your termination of your status as a
Limited Partner for any reason or (ii) the LLP terminating your status as a
Limited Partner; provided, that (A) death or (B) Disability shall not be deemed
a Termination of Service.
2. Earning of Restricted Stock
     (a) You shall be deemed to have earned and will be entitled to receive, and
the LLP shall be obligated to deliver to you (subject to the actions described
in paragraph 2(d) having been implemented), the Restricted Stock subject to this
Restricted Stock Agreement as follows; provided, that unearned Restricted Stock
may be forfeited in accordance with paragraph 7:

  •   [___%] on[ Date ] ; and


3



--------------------------------------------------------------------------------



 



    •   [___%] on [ Date ] (“Final Vesting Date”).

     (b) Notwithstanding any other provision of this Restricted Stock Agreement
(including paragraph 7), if one of the following events occurs earlier than the
Final Vesting Date, and prior to forfeiture under paragraph 7, you shall be
entitled to receive, and the LLP shall be obligated to deliver to you (subject
to the actions described in paragraph 2(d) having been implemented), 100% of the
Restricted Stock subject to this Restricted Stock Agreement on the date of
occurrence of such event: (i) your death; (ii) prior to a Termination of
Service, your Disability; or (iii) the Termination of Service because the LLP
has terminated your status as a Limited Partner without Cause.
     (c) If a Termination of Service occurs earlier than the Final Vesting Date
as a result of (a) the LLP terminating your status as a Limited Partner other
than for Cause or (b) your voluntary withdrawal as a Limited Partner, then you
shall earn the Restricted Stock subject to this Restricted Stock Agreement
pursuant to the schedule in paragraph 2(a), unless such shares have been
previously forfeited in accordance with paragraph 7; provided, that in the event
the Company determines in good faith that the Company or a Subsidiary is subject
to withholding obligations for income and/or payroll taxes with respect to the
Restricted Stock upon the expiration of one or more Continuing Obligations or
other taxable event, the Company shall accelerate the vesting of a portion of
your Restricted Stock to the effective date of such expiration or other taxable
event (the “Advanced Vesting Date”), such that you shall be deemed to have then
earned a number of shares of unearned Restricted Stock subject to this
Restricted Stock Agreement (rounded up to the nearest whole share) with a Fair
Market Value on the Advanced Vesting Date equal to the minimum amount of the
Company’s or a Subsidiary’s or the LLP’s withholding obligation with respect to
the unearned Restricted Stock or such higher amount as the Company may determine
in its sole discretion for jurisdictions in which at the time of your
termination or other taxable event you were otherwise subject to taxes on your
compensation as the Company in its sole discretion deems appropriate (the
“Advanced Vesting Shares”); provided, further, that the remaining unearned
shares of Restricted Stock shall be earned (after deducting any Advanced Vesting
Shares ratably from the Restricted Stock to be earned) on each subsequent
Vesting Date pursuant to the schedule in paragraph 2(a).
          Once earned, all restrictions attaching to the Restricted Stock shall
cease to apply and the Restricted Stock shall cease to be forfeitable and can be
transferred subject to the applicable provisions of the Securities Act of 1933,
as amended (the “Securities Act”).
     (d) The LLP’s obligation to deliver shares of Restricted Stock to you
hereunder is subject to the implementation, on or before each date you are
entitled to receive shares of Restricted Stock (a “Vesting Date”), of the
following actions:
     (1) GLG Partners LP shall make an additional profit share allocation to the
LLP, which shall be effected by a cash distribution in an amount that is equal
to the aggregate Fair Market Value of the portion of the Restricted Stock that
you earned on that Vesting Date (the “Cash Distribution”).
     (2) The LLP shall make a special profit allocation to you pursuant to the
terms of the LLP Agreement in an amount that is equal to the Cash Distribution,
which shall be effected by the LLP transferring you the shares of Restricted
Stock that you earned on that Vesting Date.


4



--------------------------------------------------------------------------------



 



     (3) The LLP shall make a payment to the Company in an amount that is equal
to the Cash Distribution in satisfaction of its obligations under the Shares
Delivery Agreement.
     (4) The Company shall deliver to the LLP for your benefit the number of
shares of Restricted Stock (and any Stock Dividends to which you are entitled
hereunder) pursuant to the terms of the Shares Delivery Agreement.
3. Reservation of Stock Dividends
          In case the Company shall, by dividend or otherwise, distribute Stock
Dividends to all holders of Common Stock, then, in each such case, the Company
shall reserve an equivalent amount of Stock Dividends with respect to your
shares of Restricted Stock for delivery to the LLP for your benefit so that, in
addition to the shares of Common Stock which you are entitled to receive
pursuant to this Restricted Stock Agreement, the Company shall reserve and
provide for, and the LLP shall deliver to you on the date or dates on which you
earn the shares of Restricted Stock pursuant to paragraph 2, the amount and kind
of such Stock Dividends which you would have received if you had been the holder
of record of the unearned shares of Restricted Stock subject to this Restricted
Stock Agreement on the record date for such distribution of the Stock Dividends
to holders of Common Stock. Notwithstanding the foregoing, you will not be
entitled to receive any equivalent Stock Dividends pursuant to this paragraph 3
with respect to any shares of Restricted Stock forfeited pursuant to paragraph
7.
4. Non-Stock Dividends
          You shall not be entitled to any (i) Non-Stock Dividends on any
Restricted Stock until you become the holder of record thereof or (ii) any
Dividend Equivalents in respect of Restricted Stock subject to this Restricted
Stock Agreement.
5. Voting Rights
          You shall not be entitled to vote the Restricted Stock and any Stock
Dividends held by the Company in accordance with paragraph 3, until you have
become the holder of record thereof.
6. Delivery of Earned Restricted Stock
          As promptly as practicable after you shall have been deemed to have
earned and are entitled to receive the Restricted Stock in accordance with and
subject to the provisions of paragraph 2, the Company and the LLP will take or
cause to be taken the necessary actions as provided under the Shares Delivery
Agreement to deliver to you (or in the event of your death, to your estate or
any person who acquires your interest in the Restricted Stock by bequest or
inheritance) the Restricted Stock earned and which you are entitled to receive,
together with any Stock Dividends earned and which you are entitled to receive,
then held by the Company (or subject to its instructions).
7. Forfeiture of Unearned Restricted Stock and Stock Dividends
     Notwithstanding any other provision of this Restricted Stock Agreement
(other than paragraph 2(b)), all your rights to receive the Restricted Stock,
together with any Stock Dividends


5



--------------------------------------------------------------------------------



 



relating to the unearned Restricted Stock, then being reserved by the Company
(or subject to its instructions) in accordance with paragraph 3 shall be
forfeited, and you shall have no further rights of any kind or nature with
respect thereto, unless determined otherwise by the Compensation Committee of
the Board of Directors or the Special Grant Committee designated by the Board of
Directors, (a) if following a Termination of Service as a result of your
voluntary resignation, a Breach of Covenants has occurred, or (b) in the event
of a Termination of Service resulting from the LLP terminating your status as a
Limited Partner with Cause. Upon any such forfeiture, the Restricted Stock,
together with any Stock Dividends relating to the unearned Restricted Stock,
shall be transferred to the Company.
8. Transferability
          Except as otherwise provided in the Sub-Plan, this grant is not
transferable by you and the Restricted Stock, any Non-Stock Dividends and any
Stock Dividends shall be deliverable, during your lifetime, only to you.
9. Withholding
          In order to satisfy any income and/or payroll taxes determined in good
faith by the Company to be required to be withheld by law by the Company or a
Subsidiary or the LLP in connection with the vesting of Restricted Stock under
this Restricted Stock Agreement or other taxable event, you agree to enter into
any recurring agreements with, and sell through, a broker or similar arrangement
approved by the Compensation Committee such number of the shares of Restricted
Stock and Stock Dividends otherwise earned by you as may be necessary so that
the net proceeds of such sale will be an amount sufficient to provide for any
such income and/or payroll taxes determined in good faith by the Company to be
so required to be withheld and to direct that such proceeds be paid to the
Company or the LLP or, if directed by the Company or the LLP, to a Subsidiary.
To the extent the sale method described in the prior sentence is not available
or sufficient to satisfy any income and/or payroll taxes determined in good
faith by the Company to be required to be withheld by law, the Company and its
Subsidiaries and the LLP shall have the right, in connection with the delivery
of the Restricted Stock and any Non-Stock Dividends and Stock Dividends (and
interest thereon) subject to this Restricted Stock Agreement or other taxable
event, (i) to deduct from any payment otherwise due by the Company or its
Subsidiaries or the LLP to you or any other person receiving delivery of the
Restricted Stock and any Non-Stock Dividends and Stock Dividends (and interest
thereon) or subject to such other taxable event an amount or shares with a value
equal to the income and/or payroll taxes determined in good faith by the Company
to be required to be withheld by law with respect to such delivery or other
taxable event, (ii) to repurchase from you shares with a value equal to the
income and/or payroll taxes determined in good faith by the Company to be
required to be withheld by law with respect to such delivery or subject to such
other taxable event, or (iii) to require you or any other person receiving such
delivery or other taxable event to pay to it an amount sufficient to provide for
any such income and/or payroll taxes determined in good faith by the Company to
be so required to be withheld (including by means of arranging for the sale on
your behalf for fair market value of such number of the Restricted Stock and any
Stock Dividends as may be necessary so that the net proceeds of such sale shall
be an amount sufficient to provide for any such income and/or payroll taxes
determined in good faith by the Company to be so required to be withheld). In
the event that you make an effective election pursuant to Section 83(b) of the
Code with respect to the Restricted Stock or any Stock Dividends, the foregoing
shall not apply and the Company shall require you to deliver to the


6



--------------------------------------------------------------------------------



 



Company concurrently with such election, (1) a copy of the election, and
(2) payment of the amount that is equal to the income and/or payroll taxes
determined in good faith by the Company to be required to be withheld pursuant
to such election.
10. No Obligation to Register
          The Company shall be under no obligation to register the resale of the
Restricted Stock or any Stock Dividends pursuant to the Securities Act or any
other U.S. federal or state securities laws. The Company shall not be obligated
to deliver any shares until they have been listed (or authorized for listing
upon official notice of issuance) upon each stock exchange upon which are listed
outstanding shares of the same class as that of the shares subject to this award
and until there have been compliance with such laws and regulations as the
Company may deem applicable.
11. Restrictive Legends
          Until you have earned the shares of Restricted Stock subject to this
Restricted Stock Agreement, certificates representing shares of Restricted Stock
or confirmation and account statements relating to shares of Restricted Stock in
book-entry form shall bear the restrictive legends in the form of Attachment 1
hereto.
12. Protections Against Violations of Agreement
          No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any of the
Restricted Stock by any holder thereof in violation of the provisions of this
Restricted Stock Agreement will be valid, and the Company will not transfer any
of said Restricted Stock on its books nor will any such Restricted Stock be
entitled to vote, nor will any distributions be paid thereon, unless and until
there has been full compliance with said provisions to the satisfaction of the
Company. The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce said provisions.
13. Failure to Enforce Not a Waiver
          The failure of the Company, any of its Subsidiaries or the LLP to
enforce at any time any provision of this Restricted Stock Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.
14. Survival of Terms
          This Restricted Stock Agreement shall apply to and bind you, the
Company, the LLP and your and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.
15. Counterparts
          This Restricted Stock Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


7



--------------------------------------------------------------------------------



 



16. Severability
          Should any provision of this Restricted Stock Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Restricted Stock Agreement, the balance of which shall continue to be binding
upon the parties hereto with any such modification (if any) to become a part
hereof and treated as though contained in this original Restricted Stock
Agreement. Moreover, if one or more of the provisions contained in this
Restricted Stock Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
17. Personal Data
          BY SIGNING THIS RESTRICTED STOCK AGREEMENT, YOU HEREBY ACKNOWLEDGE
THAT FOR THE ADMINISTRATION AND MANAGEMENT OF THE PLAN, THE COMPANY WILL FROM
TIME TO TIME NEED TO PROCESS YOUR PERSONAL DATA (AS DEFINED IN THE UNITED
KINGDOM’S DATA PROTECTION LEGISLATION) AND ACCORDINGLY YOU EXPRESSLY CONSENT TO
THE TRANSMISSION OF ANY PERSONAL DATA (AS DEFINED IN THE UNITED KINGDOM’S DATA
PROTECTION LEGISLATION) CONCERNING YOU AND YOUR FAMILY OUTSIDE OF THE EUROPEAN
ECONOMIC AREA, INCLUDING, WITHOUT LIMITATION, TO THE COMPANY’S UNITED STATES
OFFICES AND THE COMPANY’S AGENTS LOCATED IN THE UNITED STATES.
18. Acceptance
          You have read and understand the terms and provisions of this
Restricted Stock Agreement, and accept the Restricted Stock subject to all the
terms and conditions of the Plan, the Sub-Plan and this Restricted Stock
Agreement. You may obtain copies of the Plan or Sub-Plan from the Company upon
request. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Compensation Committee of the Board of
Directors or the Special Grant Committee designated by the Board of Directors
upon any questions arising under this Restricted Stock Agreement. Please sign
your name in the space provided on this Restricted Stock Agreement and deliver
it on or before the 15th day after the date of this Restricted Stock Agreement
(subject to any reasonable extension that the Company may provide) to the
Company, c/o GLG Partners LP (attention of Victoria Parry) at One Curzon Street,
London W1J 5HB United Kingdom and Mrs. Parry will forward the documents to the
Company. If Mrs. Parry or the Company does not have your properly signed copy of
this Restricted Stock Agreement in hand before the close of business on the 15th
day after the date of this Restricted Stock Agreement (subject to any reasonable
extension that the Company may provide), then, anything in this Restricted Stock
Agreement to the contrary notwithstanding, your right to receive the award will
terminated and be of no effect.


8



--------------------------------------------------------------------------------



 



19. Waiver
          By signing this Restricted Stock Agreement, you hereby waive any and
all rights to compensation or damages in consequence of the termination of your
status as a Limited Partner for any reason whatsoever (and regardless of whether
such termination is lawful or unlawful) insofar as those rights arise or may
arise from your ceasing to have rights under this Restricted Stock Agreement as
a result of such termination.
20. Applicable Law
          This Restricted Stock Agreement and the Company’s and the LLP’s
obligation to deliver Restricted Stock and any Stock Dividends and Non-Stock
Dividends (and interest thereon) hereunder shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware and the
Federal law of the United States applicable to contracts made and to be
performed entirely within the State of Delaware, without regard to the conflicts
of law principles of such State.


9



--------------------------------------------------------------------------------



 



              GLG PARTNERS, INC.
 
       
 
  By:    
 
       
 
      Name: Noam Gottesman
 
      Title: Chairman and Co-Chief Executive Officer
 
            LAUREL HEIGHTS LLP
 
            By: MOUNT GRANITE LIMITED, as Managing Member
 
       
 
  By:    
 
       
 
      Name: Noam Gottesman
 
      Title: Chairman and Co-Chief Executive Officer

          Accepted and agreed as of the date set forth above.    
 
             
[Name]
       
Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
U.K. Taxpayer ID No.:
       
 
 
 
   


10



--------------------------------------------------------------------------------



 



Attachment 1
Certificates of common stock of the Company shall have impressed on, printed on,
written on or otherwise affixed to them the following legend:
     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE GLG
PARTNERS, INC. 2009 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND GLG PARTNERS, INC. ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS
PROVIDED BY SUCH PLAN AND AGREEMENT.
Confirmations and account statements sent to holders of shares of common stock
of the Company in book-entry form shall have impressed on, printed on, written
on or otherwise affixed to them substantially the following legend:
     THE SHARES OF COMMON STOCK TO WHICH THIS STATEMENT RELATES ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE GLG
PARTNERS, INC. 2009 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND GLG PARTNERS, INC. ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS
PROVIDED BY SUCH PLAN AND AGREEMENT.


11